Order denying motion to dismiss the complaint affirmed, with ten dollars costs and disbursements. In our opinion the grant by the Legislature to the Delaware and Hudson Canal Company was that of a corporeal hereditament and not a right in the nature of an easement; and a grant thereof to the plaintiff *913subsequent to a grant to the defendant, and the defendant’s possession under its grant, is within the purview of section 260 of the Beal Property Law. However, the complaint is not so positive in its allegations of what the defendant acquired as to justify a dismissal of it, and in our opinion there should be a trial of the issues followed by appropriate findings. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.